Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S REMARK
The amendments made in the claims have properly addressed the claim objection in claim 7 and 112(b) indefiniteness rejections in claims 8 and 20. Therefore, the objections/rejections have been withdrawn.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant’s Representative, Ronald M. Kachmarik, during a telephone interview on Aug 11, 2022, gave the Examiner an authorization to amend claims 1, 13-20, 65 as follows:

In the claim
Claim 1. (Currently Amended) A method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of said chamber via a first opening and via a second opening, said method comprising the following steps: 
- fixing a mobile phone in front of the second opening; 
- positioning said first opening in front of a mouth of the patient;
- acquiring at least one dental image by means of the mobile phone, the support being configured so that when the patient put his/her lips around the first opening, patient’s teeth are made visible through said first opening.
 
Claim 13. (Cancelled)

Claim 14. (Cancelled)

Claim 15. (Cancelled)

Claim 16. (Cancelled)

Claim 17. (Cancelled)

Claim 18. (Cancelled)

Claim 19. (Cancelled)

Claim 20. (Cancelled)

Claim 65. (Currently Amended) A method according to claim 1, in which said patient’s teeth are patient’s front teeth.


Allowable Subject Matter
Claims 1-12, 65 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of the chamber via a first opening and a second opening, the method comprising the steps of: - attaching a mobile phone in front of the second opening; - positioning the first opening in front of a mouth of the patient; - acquiring at least one dental image by means of the mobile phone, the support being configured so that when the patient put his/her lips around the first opening, patient’s teeth are made visible through the first opening.
This application is a continuation of a previously filed application No. 15/953,744 (Now Patent 10,736,715 B2). The Applicant has filed a Terminal Disclaimer (TD) on 05/11/2022 in response to the Double Patenting rejection in the last Office Action mailed on 01/12/2022. The Terminal Disclaimer has been approved as of 05/11/2022. 
The reference of Prakash et al. (US PGPub 2013/0209954 A1) teach a method to acquire dental images of a patient with a support defining a chamber that is in communication with an outside of the chamber via a first opening and a second opening. It also teaches placing a mobile phone in front of the second opening, positioning the first opening in front of a mouth of the patient and acquiring dental image by means of the mobile phone. However, the mechanism of Prakash et al’s dental imaging device requires the patient to bite on a bite guide for the imaging module to capture dental images, and as a result the support is not configured so that when the patient put his/her lips around the first opening, patient’s teeth are made visible through the first opening as claimed. Although the reference of Dorodvand et al. (US PGPub 2019/0167115 A1), in the same field of endeavor, teach that the distance between the first opening and second opening being constant and acquisition of dental images being performed by the patient, but it does not teach that the support is configured so that when the patient put his/her lips around the first opening, patient’s teeth are made visible through the first opening. The reference of Charles (US PGPub 2014/0005484 A1), in the same field of endeavor, teaches that the chamber holding the imaging system is cylindrical, but it fails to teach that the support is configured so that when the patient put his/her lips around the first opening, patient’s teeth are made visible through the first opening. As a result independent claim 1 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claim and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485